UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                  No. 99-30432


In the Matter of: LIFEONE, INC., formerly known as
                   National Affiliated Corp.,
                                                                           Debtor.
LIFEONE, INC., formerly known as National Affiliated Corp.,

                                                                         Appellee,
                                      versus
BLACK SEA INVESTMENTS LTD.,

                                                                        Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                                (98-CV-2438)
                                  July 15, 1999
Before POLITZ, JOLLY, and DUHÉ, Circuit Judges.

PER CURIAM:*
      Black Sea Investments Ltd. appeal the decision by the district court
overruling an order by the bankruptcy court which rejected a motion to dismiss

filed by LifeOne, Inc. Having considered the briefs and oral arguments of counsel,

and pertinent parts of the record, and on the basis of the authorities cited and
analysis made by the district court in its Ruling dated and entered April 19, 1999,

the judgment appealed is AFFIRMED.

       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.